UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 4/30 Date of reporting period: 4/30/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Cash Advantage Fund ANNUAL REPORT April 30, 2016 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D Letter to Shareholders 2 Understanding Your Fund’s Expenses 4 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Information About the Renewal of the Fund’s Management Agreement 24 Board Members Information 28 Officers of the Fund 31 FOR MORE INFORMATION Back Cover Dreyfus Institutional Cash Advantage Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Cash Advantage Fund covers the 12-month period ended April 30, 2016. During the reporting period, the fund’s Administrative shares produced a yield of 0.12%, Participant shares yielded 0.01%, Institutional shares yielded 0.19%, and Investor shares yielded 0.03%. Taking into account the effects of compounding, the fund’s Administrative shares, Participant shares, Institutional shares, and Investor shares produced effective yields 1 of 0.12%, 0.01%, 0.19%, and 0.03%, respectively. 2 Money market yields rose slightly over the reporting period in response to a modest increase in short-term interest rates by the Federal Reserve Board (the “Fed”). Uneven U.S. Economic Recovery Continued The U.S. economic recovery had begun to regain traction during the spring of 2015 in the wake of a temporary slowdown. Employers added 273,000 jobs in May, but the unemployment rate ticked higher to 5.5% as more workers joined the labor force. Sentiment in the financial markets deteriorated in June due to a debt crisis in Greece, but 228,000 new jobs were created and the unemployment rate fell to 5.3%. The U.S. economy grew at a solid 3.9% annualized rate over the second quarter of 2015. July brought more good economic news when 277,000 jobs were added and the unemployment rate stayed steady. Average hourly wages and retail sales increased, and the manufacturing and service sectors of the economy expanded. On the other hand, U.S. equity markets reacted negatively to greater-than-expected economic weakness in China. While the unemployment rate fell to 5.1% in August, only 150,000 jobs were added. Meanwhile, stock and commodity prices fell sharply after China unexpectedly devalued its currency. Disappointing job creation continued in September with 149,000 new positions, but the unemployment rate stayed at 5.1%. U.S. GDP growth decelerated to a 2.0% annualized rate during the third quarter. October brought better economic news with 295,000 new jobs and a 5.0% unemployment rate. Meanwhile, fuel prices continued to fall, putting more money in consumers’ pockets. The service sector continued to expand, but manufacturing activity contracted for the first time in three years amid weaker overseas demand. In November, the U.S. labor market added 280,000 new jobs and the unemployment rate stayed unchanged. Manufacturing activity continued to shrink as commodity prices fell in December, but 271,000 new jobs were created and the unemployment rate remained at 5.0%. The Fed responded to the strengthening U.S. labor market by raising the federal funds rate to between 0.25% and 0.50%, an increase of 25 basis points. The move was widely expected, and yields of money market instruments had already repriced slightly higher. U.S. GDP grew at a 1.4% annualized rate over the fourth quarter of 2015. 2 In January 2016, disappointing economic developments in China and plunging commodity prices sparked a flight to traditional safe havens, and global economic instability continued to dampen manufacturing activity. Yet, U.S. economic data generally remained positive, as the unemployment rate dipped to 4.9% and 168,000 jobs were added. Employment data in February proved better than expected when 233,000 jobs were added and the unemployment rate stayed steady. The service sector continued to expand, and the manufacturing sector contracted at a slower rate than in previous months. Meanwhile, fuel prices moved slightly higher. Economic data generally remained positive in March, when 208,000 jobs were created. The unemployment rate inched higher to 5.0% as previously idle workers sought to reenter the labor force. Manufacturing activity expanded for the first time in six months due to surging order volumes and rebounding raw materials prices. Still, initial estimates showed just a 0.5% annualized GDP growth rate for the first quarter of 2016. April saw the addition of a relatively mild 160,000 new jobs, and the unemployment rate was unchanged at 5.0%. In contrast, manufacturing and utility output advanced strongly, as did retail sales and housing starts. Inflation accelerated during the month to a 4.8% annualized rate, reflecting rebounding energy prices. Gradual and Modest Rate Hikes Expected Monetary policymakers refrained from implementing a second rate hike at the Fed’s first three meetings in 2016. The Fed indicated that it “continues to closely monitor inflation indicators and global economic and financial developments.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run.” While many analysts expect additional rate hikes this year, those increases are likely to be modest and gradual. The fund’s weighted average maturity during the reporting period remains consistent with industry averages. As always, we have maintained our focus on well-established issuers with sound quality and liquidity characteristics. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, seven-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Patricia A. Larkin Senior Portfolio Manager May 16, 2016 3 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Cash Advantage Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended April 30, 2016 Institutional Shares Administrative Shares Investor Shares Participant Shares Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Institutional Shares Administrative Shares Investor Shares Participant Shares Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .14% for Institutional Shares, .22% for Administrative Shares, .37% for Investor Shares and .41% for Participant Shares, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 4 STATEMENT OF INVESTMENTS April 30, 2016 Negotiable Bank Certificates of Deposit - 32.2% Principal Amount ($) Value ($) Credit Agricole CIB (Yankee) 0.51% - 0.66%, 5/5/16 - 8/4/16 590,000,000 590,000,000 DZ Bank AG (Yankee) 0.60% - 0.67%, 5/12/16 - 5/19/16 450,000,000 450,000,000 HSBC Bank USA (Yankee) 0.75%, 5/6/16 100,000,000 a 100,000,000 KBC Bank NV New York (Yankee) 0.36%, 5/4/16 200,000,000 200,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 0.65%, 6/2/16 - 6/3/16 400,000,000 b 400,000,000 Mizuho Bank Ltd/NY (Yankee) 0.60% - 0.61%, 5/3/16 - 5/13/16 750,000,000 b 750,003,941 Norinchukin Bank/NY (Yankee) 0.60% - 0.61%, 5/26/16 - 6/6/16 350,000,000 350,000,000 Societe Generale (Yankee) 0.62%, 5/9/16 200,000,000 b 200,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.61% - 0.63%, 5/6/16 - 5/10/16 538,000,000 b 538,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.63%, 5/6/16 - 6/17/16 600,000,000 b 600,000,000 Toronto Dominion Bank NY (Yankee) 0.46%, 6/9/16 200,000,000 200,000,000 Toronto Dominion Bank NY (Yankee) 0.57%, 5/6/16 500,000,000 a 500,000,000 Wells Fargo Bank NA 0.62%, 5/6/16 145,000,000 a 145,051,141 Total Negotiable Bank Certificates of Deposit (cost $5,023,055,082) Commercial Paper - 21.6% BNP Paribas 0.60% - 0.62%, 5/3/16 - 5/27/16 575,000,000 574,877,111 Caisse Centrale Desjardins 0.57% - 0.60%, 6/30/16 - 7/11/16 195,000,000 b 194,804,250 Credit Suisse New York 0.63%, 5/3/16 331,000,000 330,988,415 General Electric Co. 0.49%, 6/28/16 350,000,000 349,723,694 ING (US) Funding LLC 0.60%, 7/11/16 - 7/15/16 423,400,000 422,878,977 KFW 0.40%, 5/5/16 198,000,000 b 197,991,200 Landesbank Hessen-Thuringen Girozentrale 0.60%, 7/6/16 80,000,000 b 79,912,000 5 STATEMENT OF INVESTMENTS (continued) Commercial Paper - 21.6% (continued) Principal Amount ($) Value ($) Mitsubishi UFJ Trust and Banking Corp. 0.64% - 0.65%, 7/14/16 - 7/22/16 300,000,000 b 299,572,333 NRW Bank 0.44%, 5/6/16 150,000,000 b 149,990,938 Prudential PLC 0.60% - 0.61%, 6/15/16 - 7/13/16 427,750,000 b 427,307,708 Societe Generale 0.49% - 0.60%, 6/6/16 - 6/21/16 350,000,000 b 349,740,271 Total Commercial Paper (cost $3,377,786,897) Asset-Backed Commercial Paper - 2.1% Antalis S.A. 0.65%, 5/2/16 29,430,000 b 29,429,469 Collateralized Commercial Paper II Co., LLC 0.76%, 5/6/16 293,000,000 b 293,000,000 Total Asset-Backed Commercial Paper (cost $322,429,469) Time Deposits - 28.3% Credit Agricole CIB (Grand Cayman) 0.31%, 5/2/16 65,000,000 65,000,000 Credit Industriel et Commercial (Grand Cayman) 0.30%, 5/2/16 734,000,000 734,000,000 DZ Bank AG 0.30%, 5/2/16 200,000,000 200,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.30%, 5/2/16 200,000,000 200,000,000 Natixis New York (Grand Cayman) 0.30%, 5/2/16 730,000,000 730,000,000 Nordea Bank Finland (Grand Cayman) 0.28%, 5/2/16 400,000,000 400,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.30%, 5/2/16 700,000,000 700,000,000 Svenska Handelsbanken (Grand Cayman) 0.30%, 5/2/16 700,000,000 700,000,000 Swedbank 0.30%, 5/2/16 700,000,000 700,000,000 Total Time Deposits (cost $4,429,000,000) Repurchase Agreements - 15.8% Credit Agricole CIB 0.29%, dated 4/29/16, due 5/2/16 in the amount of $1,635,039,513 (fully collateralized by $1,544,669,207 U.S. Treasuries (including strips), 0%-9.13%, due 4/30/16-11/15/45, value $1,667,208,009) 1,635,000,000 1,635,000,000 6 Repurchase Agreements - 15.8% (continued) Principal Amount ($) Value ($) HSBC USA Inc. 0.39%-0.49%, dated 4/29/16, due 5/2/16 in the amount of $360,013,200 (fully collateralized by $75,420,000 Asset Backed Securities, 0%-5.64%, due 4/17/17-10/1/35, value $32,557,687 and $358,537,967 Corporate Debt Securities, 0%-11%, due 5/15/16-12/29/49, value $343,995,487) 360,000,000 360,000,000 Merrill Lynch & Co. Inc. 0.54%, dated 8/4/14-12/9/14, due 6/4/16 in the amount of $475,021,375 (fully collateralized by Equities, value $522,535,998) 475,000,000 c 475,000,000 Total Repurchase Agreements (cost $2,470,000,000) Total Investments (cost $15,622,271,448) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities amounted to $4,509,752,110 or 28.86% of net assets. c Illiquid security; investment has a put feature and a variable or floating rate. The interest rate shown is the current rate as of April 30, 2016 and changes periodically. The maturity date reflects early termination date and the amount due represents the receivable of the fund as of the next interest payment date. At April 30, 2016, these securities amounted to $475,000,000 or 3.04% of net assets. Portfolio Summary (Unaudited) † Value (%) Banking 75.9 Repurchase Agreements 15.8 Finance 3.5 Insurance 2.7 Asset-Backed/Banking 1.9 Asset-Backed/Financial Services .2 † Based on net assets. See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including repurchase agreements of $2,470,000,000)—Note 1(b) 15,622,271,448 15,622,271,448 Interest receivable 6,077,041 Receivable for shares of Beneficial Interest subscribed 302 Prepaid expenses 155,855 15,628,504,646 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 2,022,438 Cash overdraft due to Custodian 2,706,734 Payable for shares of Beneficial Interest redeemed 725 Accrued expenses 114,714 4,844,611 Net Assets ($) 15,623,660,035 Composition of Net Assets ($): Paid-in capital 15,623,627,491 Accumulated net realized gain (loss) on investments 32,544 Net Assets ($) 15,623,660,035 Net Asset Value Per Share Institutional Shares Administrative Shares Investor Shares Participant Shares Net Assets ($) 14,933,224,455 489,628,161 9,458,798 191,348,621 Shares Outstanding 14,933,186,441 489,633,903 9,458,832 191,348,315 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Year Ended April 30, 2016 Investment Income ($): Interest Income 65,200,071 Expenses: Management fee—Note 2(a) 29,700,627 Service plan fees—Note 2(b) 1,183,681 Custodian fees—Note 2(b) 652,494 Registration fees 222,560 Trustees’ fees and expenses—Note 2(c) 197,456 Professional fees 98,091 Shareholder servicing costs—Note 2(b) 11,923 Prospectus and shareholders’ reports 11,492 Miscellaneous 305,574 Total Expenses 32,383,898 Less—reduction in expenses due to undertaking—Note 2(a) (1,843,583) Less—reduction in fees due to earnings credits—Note 2(b) (92,969) Net Expenses 30,447,346 Investment Income—Net 34,752,725 Net Realized Gain (Loss) on Investments—Note 1(b) ($) 32,544 Net Increase in Net Assets Resulting from Operations 34,785,269 See notes to financial statements. 9 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2016 2015 Operations ($): Investment income—net 34,752,725 15,969,110 Net realized gain (loss) on investments 32,544 199,328 Net Increase (Decrease) in Net Assets Resulting from Operations 34,785,269 16,168,438 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (34,277,317) (15,967,838) Administrative Shares (516,622) (1,229) Investor Shares (3,338) (3) Participant Shares (14,452) (40) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 218,152,293,368 278,965,073,645 Administrative Shares 2,630,803,092 2,397,948,599 Investor Shares 12,775,339 14,505,355 Participant Shares 1,462,332,458 337,200,112 Dividends reinvested: Institutional Shares 9,228,843 5,686,838 Administrative Shares 591 1 Investor Shares 1,848 1 Participant Shares 13,573 32 Cost of shares redeemed: Institutional Shares (225,121,819,092) (283,612,661,037) Administrative Shares (2,570,744,293) (2,441,497,996) Investor Shares (13,305,493) (17,349,878) Participant Shares (1,373,200,264) (328,872,261) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 22,435,306,525 27,115,073,786 End of Period 15,623,660,035 22,435,306,525 See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended April 30, Institutional Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .002 .001 .001 .001 .001 Distributions: Dividends from investment income—net (.002) (.001) (.001) (.001) (.001) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .19 .06 .06 .12 .11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 .16 .16 .16 .16 Ratio of net expenses to average net assets .15 .13 .11 .16 .16 Ratio of net investment income to average net assets .18 .06 .06 .12 .11 Net Assets, end of period ($ x 1,000) 14,933,224 21,893,548 26,535,254 16,424,459 20,012,342 See notes to financial statements. 11 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Administrative Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .001 .000 a .000 a .000 a .000 a Distributions: Dividends from investment income—net (.001) (.000) a (.000) a (.000) a (.000) a Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .12 .00 b .00 b .05 .04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .23 .23 .23 .23 .23 Ratio of net expenses to average net assets .22 .19 .17 .23 .23 Ratio of net investment income to average net assets .12 .00 b .00 b .05 .04 Net Assets, end of period ($ x 1,000) 489,628 429,569 473,115 517,102 675,358 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 12 Year Ended April 30, Investor Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .03 .00 b .00 b .00 b .00 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .42 .41 .41 .43 .42 Ratio of net expenses to average net assets .30 .19 .16 .30 .27 Ratio of net investment income to average net assets .03 .00 b .00 b .00 b .00 b Net Assets, end of period ($ x 1,000) 9,459 9,987 12,832 10,349 10,259 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Participant Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 .00 b .00 b .00 b .00 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .56 .56 .56 .56 .56 Ratio of net expenses to average net assets .33 .19 .17 .29 .27 Ratio of net investment income to average net assets .01 .00 b .00 b .00 b .00 b Net Assets, end of period ($ x 1,000) 191,349 102,203 93,874 57,785 183,861 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Institutional Cash Advantage Fund (the “fund”) is the sole series of Dreyfus Institutional Cash Advantage Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Company’s Board of Trustees (the “Board”) approved, effective January 15, 2016, name changes of the fund’s Institutional Advantage, Administrative Advantage, Investor Advantage and Participant Advantage shares to Institutional, Administrative, Investor and Participant shares, respectively. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Institutional, Administrative, Investor and Participant. Administrative, Investor and Participant shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with 15 NOTES TO FINANCIAL STATEMENTS (continued) GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost 16 approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 15,622,271,448 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At April 30, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. 17 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. Each tax year in the four-year period ended April 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2016, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2016 and April 30, 2015 were all ordinary income. During the period ended April 30, 2016, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund increased accumulated undistributed investment income-net by $59,004 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 18 NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .15% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. In addition, Institutional shares, effective December 7, 2015, have a current direct expense limit of .14% and Participant shares have a current direct expense limit of .50%. From May 1, 2015 through December 6, 2015, Participant shares had a current direct expense limit of .51%. Effective December 7, 2015, Dreyfus has also agreed to assume .01% of management fees. The reduction in expenses, pursuant to the undertakings, amounted to $1,843,583 during the period ended April 30, 2016. (b) Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, relating to its Administrative, Investor and Participant shares, the fund pays the Distributor for distributing such classes of shares and for advertising and marketing relating to such classes of shares and for providing certain services relating to shareholder accounts in such classes of shares, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts (“Servicing”), at an aggregate annual rate of .07%, .25% and .40% of the value of the average daily net assets of the fund’s Administrative, Investor and Participant shares, respectively. The Distributor may pay one or more Service Agents (securities dealers, financial institutions or other industry professionals) a fee with respect to the fund’s Administrative, Investor and Participant shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record. The Distributor determines the amounts, if any, to be paid to Service Agents under the Service Plan and the basis on which such payments are made. The fees payable under the Service Plan are payable without regard to actual expenses incurred. During the period ended April 30, 2016, the fund’s Administrative, Investor and Participant shares were charged $294,250, $28,549 and $860,882, respectively, pursuant to the Service Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. 19 NOTES TO FINANCIAL STATEMENTS (continued) For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $10,589 for transfer agency services and $439 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $107. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $652,494 pursuant to the custody agreement. These fees were partially offset by earnings credits of $92,862. During the period ended April 30, 2016, the fund was charged $10,076 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,842,392, Service Plan fees $85,064, custodian fees $329,111, Chief Compliance Officer fees $3,208 and transfer agency fees $2,288, which are offset against an expense reimbursement currently in effect in the amount of $239,625. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern the operations of money market mutual funds. The degree to which a fund will be impacted by the amendments will depend upon the type of fund and the type of investors (retail or institutional). The amendments have staggered compliance dates, but funds must be in compliance with all amendments by October 14, 2016. At this time, management continues to evaluate the implications of the amendments and their impact to the fund’s operations, financial statements and accompanying notes. 20 NOTE 4—Plan of Reorganization: The Board approved an agreement and plan of reorganization of the fund into Dreyfus Institutional Preferred Money Market Fund (the “Merger”). The Merger is subject to the approval of the fund’s shareholders at a meeting to be held on or about July 20, 2016. If approved, the Merger would be consummated on or about August 26, 2016. 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Institutional Cash Advantage Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Institutional Cash Advantage Fund (the sole series comprising Dreyfus Institutional Cash Advantage Funds) as of April 30, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Institutional Cash Advantage Fund at April 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York June 24, 2016 22 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 84.88% of ordinary income dividends paid during the fiscal year ended April 30, 2016 as qualifying “interest-related dividends.” 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on April 26, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended February 29, 2016, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. 24 Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed with representatives of Dreyfus and its affiliates the results of the comparisons and noted that the fund’s total return performance was at or within one basis point of the Performance Group median for all periods, except the ten year period when the fund was above the median, and above the Performance Universe median for all periods. The fund ranked in the first quartile of the Performance Universe in all periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund (the “Similar Funds”), and explained the nature of the Similar Funds. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement, considered in relation to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, supported the renewal of the Agreement and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board was satisfied with the fund’s relative performance. · The Board concluded that the fee paid to Dreyfus supported the renewal of the Agreement in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place 26 between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 27 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (2002) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2015) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 77 ————— Gordon J. Davis (74) Board Member (2012) Principal Occupation During Past 5 Years: · Partner in the law firm of Venable LLP (2012-present) · Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: · Consolidated Edison, Inc., a utility company, Director (1997-2014) · The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 59 ————— 28 Nathan Leventhal (73) Board Member (2009) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 49 ————— Robin A. Melvin (52) Board Member (2013) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (66) Board Member (2013) Principal Occupation During Past 5 Years: · Principal, Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 63 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 87 ————— 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (60) Board Member (2014) Principal Occupation During Past 5 Years: · President and a Director of the Manager (2008-present), Chairman of the Distributor (2013-present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 35 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (69) Board Member (2013) Principal Occupation During Past 5 Years: · Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 35 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Member is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 31 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 157 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 32 NOTES 33 For More Information Dreyfus Institutional Cash Advantage Fund 200 Park Avenue New York, NY 10166 Manager and Administrator The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Administrative: DDTXX Participant: DPTXX Institutional: DADXX Investor: DIVXX Telephone Call your Dreyfus Cash Investment Services Division representative or 1-800-346-3621 Mail Dreyfus Investments Division, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Access Dreyfus Investments Division at www.dreyfus.com .
